Thomas, J.
The contract of service was made in Gothenburg in Sweden. The plaintiff, at the time it was made, had his domicil in Manchester in this county. He was then in Gothenburg, in a vessel of which he was master. Soon after the making of the contract he returned to Massachusetts, bringing Elizabeth Lycka with him. She resided as a servant in his family for about two years. This was the place of the partial performance of the contract. Here the plaintiff sought to enforce it. He seeks to recover of the defendant damages for an alleged violation of his rights under it in this commonwealth.
The validity of the contract, its construction, the rights of the parties under it in this commonwealth, must be determined by out laws. Such is the view both parties have taken, and the sound one. Our tribunals may afford a remedy upon an executed contract, lawful in the place of its inception and execution, though the contract is against the policy of our laws; but they will not permit parties to execute or enforce such contract upon our soil. For example, a note given for the price of a slave, in a country where slavery was tolerated, might be sued in our courts ; but if the purchaser brought within our jurisdiction the subject of the purchase, he could claim no rights under the contract of sale against him, because such a relation of the parties is in conflict with our fundamental law
*477The first question then is, Is the contract made by the plaintiff with Elizabeth Lycka one which, under our laws, he might enforce against her ?
It obviously is not a contract of apprenticeship, Elizabeth Lycka being of full age at the time of its inception. If it were, it would be void, for, among other reasons, its omission to provide for the education of the apprentice. Rev. Sts. c. 80.
1. The contract is uncertain and indefinite as to the nature and extent of the service to be performed.
The language of the indenture is that Elizabeth Lycka “ hath bound and put herself servant to the said T. Parsons, Jr., to serve him, his executors and assigns, from the day of the date hereof for and during the full term of five years thence next ensuing, during all which term the said servant her said master, his executors or assigns, faithfully shall serve, and that honestly and obediently in all things, as a good and dutiful servant ought to do.” It is nowhere said that the service is to be domestic service, or that she is to be a house servant. If any inference could be drawn from the plaintiff’s position and business that he would be likely to require such service and none other, the inference would be controlled by the consideration that the service is not limited to the plaintiff or his family.
2. Not only is the contract wholly indefinite as to the nature of the service to be performed, but it is equally uncertain as to the place of performance.
It cannot be limited to the place of the plaintiff’s domicil. The nature of the service does not so restrict it. The service is not confined to the plaintiff. She is to serve him, or “ his executors or assigns.” If it be said that because the master is described as a citizen of the United States, the place of performance would be within the United States; with so many states, differing so widely in their local laws and domestic policy, and especially upon this subject matter, the contract gains little certainty, either as to the nature of the service, or the place of its nerformance.
3. Again, the contract is uncertain and indefinite as to the compensation to be paid for the labor of the servant. There is *478no stipulation for her passage to this country. Upon what is meant by the giving “ of customary freedom dues,” no light or aid is furnished us. As applied to a minor, in an indenture of apprenticeship, its meaning might possibly be ascertained by reference to an existing custom or provision of statute upon the subject. But this was a contract with an adult; and if, as the plaintiff assumes, the contract is to be performed in this commonwealth, and to be interpreted by our laws, the provision is without meaning and senseless. It looks apparently to a state of things which, under our laws, cannot exist; a term of servitude, upon the expiration of which “ freedom dues ” are to be paid.
As to the nature, then, of the service to be performed, the place where and the person to whom it is to be rendered, and the compensation to be paid, the contract is uncertain and indefinite; indefinite and uncertain, not from any infirmity in the language of the parties, but in its substance and intent.
It is, in substance and effect, a contract for servitude, with no limitation but that of time; leaving the master to determine what the service should be, and the place where and the person to whom it should be rendered.
Such a contract, it is scarcely necessary to say, is against the policy of our institutions and laws. If such a sale of service could be lawfully made for five years, it might, from the same reasons, for ten, and so for the term of one’s life. The door would thus be opened for a species of servitude, inconsistent with the first and fundamental article of our Declaration of Rights, which, proprio vigore, not only abolished every vestige of slavery then existing in the Commonwealth, but rendered every form of it ihereafter legally impossible. That article has always been regarded not simply as the declaration of an abstract principle, but as having the active force and conclusive authority of law.
If the contract relied upon by the plaintiff was valid where it was made, of which there is no evidence, it would lose its force when the subject of it was brought within the Commonwealth. No comity would require us to enforce it, or suffer it to be executed. When the parties, master and servant, came within the *479jurisdiction of our laws, the contract, so far as it was incon. sistent with those laws, was without effect. The master could have just the claim upon the labor of the servant, and just the power over her, which our laws permitted, and no more. He who voluntarily subjects himself to those laws, finds in them the rule of restraint as well as of action.
Under this contract the plaintiff had no claim for the labor of the servant for the term of five years, or for any term whatever. She was under no legal obligation to remain in his service. There was no time during which her service was due to the plaintiff, and during which she was kept from such service by the acts of the defendants. Upon neither of the counts, therefore, can the action be sustained. Sykes v. Dixon, 9 Ad. & El. 693. Boston Glass Manufactory v. Binney, 4 Pick. 425.

Judgment on the verdict.